                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

MICHAEL PUSHA, ADC #105492                                                               PLAINTIFF

VS.                                    4:19-CV-00259-BRW

CHRIS PIAZZA, ET AL.                                                                   DEFENDANTS

                                              ORDER

        Plaintiff did not sign the complaint. Instead, only Larry David Davis, a non-lawyer,

signed the complaint. When a non-lawyer attempts to represent the interests of other persons,

the practice constitutes the unauthorized practice of law and results in a nullity.1

        Additionally, the Complaint fails to state a cause of action. The only claim related to

Plaintiff appears to be allegations about being charged only by information rather than after a

grand jury hearing and indictment fails to state a cause of action. The Arkansas Supreme Court

“has held many times that a defendant has no constitutional right to be indicted by a grand jury

and that amendment 21 to the Arkansas Constitution, which permits indictment by information,

is constitutional.”2

        Accordingly, this case is DISMISSED. I certify that an in forma pauperis appeal of this

dismissal would be frivolous and would not be taken in good faith.

        IT IS SO ORDERED this 16th day of April, 2019.

                                                       Billy Roy Wilson
                                                       UNITED STATES DISTRICT JUDGE




        1
         McKibben v. Mullis, 90 S.W.3d 442, 450 (Ark. App. 2002).
        2
         McClinton v. State, 2018 Ark. 116, 5–6,, cert. denied, 139 S. Ct. 195 (2018).
